


 HR 5948 ENR: To designate the facility of the United States Postal Service located at 830 Kuhn Drive in Chula Vista, California, as the “Jonathan J.D. De Guzman Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen
H. R. 5948

AN ACT
To designate the facility of the United States Postal Service located at 830 Kuhn Drive in Chula Vista, California, as the Jonathan J.D. De Guzman Post Office Building.

 
1.Jonathan J.D. De Guzman Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 830 Kuhn Drive in Chula Vista, California, shall be known and designated as the Jonathan J.D. De Guzman Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jonathan J.D. De Guzman Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
